DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 02/24/2022. 
The application has claims 1-20 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  02/24/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,301,539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader and anticipated by the claims in patent ‘539. Claim mapping is shown below.

Instant application 
Patent # 11,301,539
1. A computing device comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the processor, cause the computing device to: 






parse a document object model (DOM) structure associated with an HTML page received from a web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and wherein the remaining dynamic elements are not to be updated; receive, from a data source computer system, source data; modify the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; render, after completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and display the first graphical user interface.



2. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: receive, after displaying the first graphical user interface, updated source data from the data source computer system; modify the modified logical DOM based on the updated source data, wherein modifying the modified logical DOM based on the updated source data comprises replacing the one or more dynamic elements with corresponding values from the updated source data received from the data source computer system, and wherein modifying the modified logical DOM produces a second updated real DOM; re-render the graphical user interface based on the second updated real DOM; and display the re-rendered graphical user interface.

3. The computing device of claim 2, wherein receiving the source data comprises receiving user account data.

4. The computing device of claim 3, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: retrieve, after receiving the updated source data, the first updated real DOM; and determine, based on the first updated real DOM, the modified logical DOM.

5. The computing device of claim 2, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: receive a user input corresponding to the source data; and send an indication of the user input corresponding to the source data to the data source computer system, wherein sending the indication of the user input corresponding to the source data causes the data source computer system to generate the updated source data.

6. The computing device of claim 1, wherein the key value store maintains a reference from each of the one or more dynamic elements to the DOM structure.

7. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to receive user input requesting access to the first graphical user interface.

8. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: identify, based on one or more bind attributes associated with tags in the HTML page, the one or more dynamic elements.

9. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to store, locally on the computing device, the key value store.


11. A method comprising: at a computing device comprising at least one processor, a communication interface, and memory: 







parsing a document object model (DOM) structure associated with an HTML page received from a web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and wherein the remaining dynamic elements are not to be updated; receiving, from a data source computer system, source data; modifying the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; rendering, after completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and displaying the first graphical user interface.



12. The method of claim 11, further comprising: receiving, after displaying the first graphical user interface, updated source data from the data source computer system; modifying the modified logical DOM based on the updated source data, wherein modifying the modified logical DOM based on the updated source data comprises replacing the one or more dynamic elements with corresponding values from the updated source data received from the data source computer system, and wherein modifying the modified logical DOM produces a second updated real DOM; re-rendering the graphical user interface based on the second updated real DOM; and display the re-rendered graphical user interface.

13. The method of claim 12, wherein receiving the source data comprises receiving user account data.

14. The method of claim 13, further comprising: retrieving, after receiving the updated source data, the first updated real DOM; and determining, based on the first updated real DOM, the modified logical DOM.

15. The method of claim 12, further comprising: receiving a user input corresponding to the source data; and sending an indication of the user input corresponding to the source data to the data source computer system, wherein sending the indication of the user input corresponding to the source data causes the data source computer system to generate the updated source data.

16. The method of claim 11, wherein the key value store maintains a reference from each of the one or more dynamic elements to the DOM structure.

17. The method of claim 11, further comprising receiving user input requesting access to the first graphical user interface.

18. The method of claim 11, further comprising: identifying, based on one or more bind attributes associated with tags in the HTML page, the one or more dynamic elements.

19. The method of claim 11, further comprising: storing, locally on the computing device, the key value store.

20. One or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, a communication interface, and memory, cause the computing device to: 






parse a document object model (DOM) structure associated with an HTML page received from a web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and wherein the remaining dynamic elements are not to be updated; receive, from a data source computer system, source data; modify the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; render, after completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and display the first graphical user interface.
1. A computing device comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the processor, cause the computing device to: receive, from a web server host platform, a HyperText Markup Language (HTML) page comprising a document object model (DOM) structure, wherein the DOM structure includes one or more dynamic elements; 

parse the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and wherein the remaining dynamic elements are not to be updated; receive, from a data source computer system, source data; 
modify the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; render, after completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and display the first graphical user interface.


2. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: receive, after displaying the first graphical user interface, updated source data from the data source computer system; modify the modified logical DOM based on the updated source data, wherein modifying the modified logical DOM based on the updated source data comprises replacing the one or more dynamic elements with corresponding values from the updated source data received from the data source computer system, and wherein modifying the modified logical DOM produces a second updated real DOM; re-render the graphical user interface based on the second updated real DOM; and display the re-rendered graphical user interface.

3. The computing device of claim 2, wherein receiving the source data comprises receiving user account data.

4. The computing device of claim 3, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: retrieve, after receiving the updated source data, the first updated real DOM; and determine, based on the first updated real DOM, the modified logical DOM.

5. The computing device of claim 2, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: receive a user input corresponding to the source data; and send an indication of the user input corresponding to the source data to the data source computer system, wherein sending the indication of the user input corresponding to the source data causes the data source computer system to generate the updated source data.

6. The computing device of claim 1, wherein the key value store maintains a reference from each of the one or more dynamic elements to the DOM structure.

7. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to receive user input requesting access to the first graphical user interface.

8. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to: identify, based on one or more bind attributes associated with tags in the HTML page, the one or more dynamic elements.

9. The computing device of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing device to store, locally on the computing device, the key value store.


10. A method comprising: at a computing device comprising at least one processor, a communication interface, and memory: receiving, from a web server host platform, a HyperText Markup Language (HTML) page comprising a document object model (DOM) structure, wherein the DOM structure includes one or more dynamic elements; 

parsing the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM, wherein the logical DOM comprises 
a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements, and wherein the remaining dynamic elements are not to be updated; 
receiving, from a data source computer system, source data; modifying the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system, and wherein modifying the logical DOM produces a first updated real DOM; rendering, after completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and displaying the first graphical user interface.



11. The method of claim 10, further comprising: receiving, after displaying the first graphical user interface, updated source data from the data source computer system; modifying the modified logical DOM based on the updated source data, wherein modifying the modified logical DOM based on the updated source data comprises replacing the one or more dynamic elements with corresponding values from the updated source data received from the data source computer system, and wherein modifying the modified logical DOM produces a second updated real DOM; re-rendering the graphical user interface based on the second updated real DOM; and display the re-rendered graphical user interface.

12. The method of claim 11, wherein receiving the source data comprises receiving user account data.

13. The method of claim 12, further comprising: retrieving, after receiving the updated source data, the first updated real DOM; and determining, based on the first updated real DOM, the modified logical DOM.

14. The method of claim 11, further comprising: receiving a user input corresponding to the source data; and sending an indication of the user input corresponding to the source data to the data source computer system, wherein sending the indication of the user input corresponding to the source data causes the data source computer system to generate the updated source data.

15. The method of claim 10, wherein the key value store maintains a reference from each of the one or more dynamic elements to the DOM structure.

16. The method of claim 10, further comprising receiving user input requesting access to the first graphical user interface.

17. The method of claim 10, further comprising: identifying, based on one or more bind attributes associated with tags in the HTML page, the one or more dynamic elements.

18. The method of claim 10, further comprising: storing, locally on the computing device, the key value store.

19. One or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising at least one processor, a communication interface, and memory, cause the computing device to: receive, from a web server host platform, a HyperText Markup Language (HTML) page comprising a document object model (DOM) structure, wherein the DOM structure includes one or more dynamic elements; 

parse the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and wherein the remaining dynamic elements are not to be updated; receive, from a data source computer system, source data; modify the logical DOM based on the source data, wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system, and wherein modifying the logical DOM produces a first updated real DOM; render, after 
completing the modification of the logical DOM and without displaying the logical DOM, a first graphical user interface based on the first updated real DOM; and display the first graphical user interface.





A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1  of prior U.S. Patent No. 11,301,539. This is a statutory double patenting rejection.




Allowable Subject Matter
Claims 1-20 are allowed over the prior art, however the claims are still rejected under Double Patenting. 

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 is/are allowed over the prior art primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Furthermore, the prior art of record does not teach “parse the DOM structure associated with the HTML page received from the web server host platform to generate a logical DOM, wherein the logical DOM comprises a key value store identifying a subset of one or more dynamic elements to be updated based on data received from at least one data source different from the web server host platform, wherein the key value store does not include remaining dynamic elements of the one or more dynamic elements and; wherein the remaining dynamic elements are not to be updated…
…wherein modifying the logical DOM based on the source data comprises replacing the subset of the one or more dynamic elements with corresponding values from the source data received from the data source computer system and wherein modifying the logical DOM produces a first updated real DOM; render, after completing the modification of the logical DOM and without displaying the logical DOM” as within the context of the claimed invention as disclosed and within the context of
the other limitations present in the claims.

As such, none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
	Liu et al. (US 9753904); a method of generating a serialized DOM includes parsing a first web document including a set of elements and a set of rules. Rendering an eventual DOM on a display of a computing device and identifying a set of rules included in the eventual DOM and serializing the eventual DOM into a second web document. The serialized eventual DOM may be cached in browser's cache.

Burckart et al (US 20100250706): teaches partial update of web content that identifies at least one web content element associated with the web content. Updating only specified elements within a DOM. An update is requested for the identified at least one web content element from a content server. The partial update of the web content is performed in response to receipt of the update for the identified at least one web content

	Woker et al (US 20150193399): temporal registration of modifications in a document object model (DOM) and providing an efficient update to the DOM. Processing of event data resulting from at least one interaction with a document object model to determine at least one modification to at least one node of the document object model. A registration of the at least one modification with respect to a temporal parameter and the rendering engine causes a generation of at least one content change result list for the document object model based, at least in part, on the registration.

Mahan et al. (US 20100262780) teaches  retrieving a dynamic portion of the DOM corresponding to the requested instance if the requested instance of the page corresponds to the DOM stored in the memory. The dynamic portion may be unique to the requested instance of the page. Comparing differences to make a determination in order to render the requested page.

None of these prior arts teach the limitations as provided above. The prior art of record cannot anticipate Applicant's claimed invention alone nor render Applicant' s claimed invention obvious by the combination of more than one reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144